Title: To John Adams from Louisa Catherine Johnson Adams, 2 July 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My honoured father
					Washington 2d July 1821
				
				My visit is delayed In consequence of the celebration of the 4th July a day of double interest to me, as the anniversary of our Independence, and of the birth of our dear John—You will have seen by the papers that your Son is to perform a conspicuous part on this occasion, for which he is all ready and thoroughly prepared—The President is here and has been invited to dine with the company, but demurs in consequence of their being no precedent which he thinks can authorize such a measure—It is a pity that dignity is such an arduous labour in our Country, or I should be inclined to say, that it is so little understood would such an assertion not be thought impertinent—I have always thought dignity could be confered on an action by the manner of performing it—but I cannot conceive that there can be much dignity in a close and servile copy of that which may have preceeded as; more especially in a Country where new and striking incidents are perpetually occurring, to produce occasions for which we can find no precedent, and which it was not in the nature of things to foresee—Our Institutions are in themselves so novel, and so strong; we ought not to imagine our Chief Magistrate requires, to be chained down to a narrow and rigurous ettiquette; as he may at any time meet the people without the fear of insult, or degradation, and without a dread of friendly familiarity. You will probably think these ideas prepostorous, and there may be many cogent reasons for a Presidents avoiding all publick attentions, from the fear of producing disagreeable circumstances; but the presence of a correct and Virtuous Magistrate, participating in the general expression of hilarity which marks our sense of the blessings we have erned, and which we enjoy, would ever contribute to prevent, rather than to excite impropriety, by inspiring respect and affection—My journey is necessarily postponed—I shall not leave Washington until the 9th and shall most likely be three weeks on the road. Mr Adams will follow me in August; until then he will not be able to get away from the french Leach whose hold it seems hardly possible to loosen—Love to all with every sentiment of the most / dutiful Respect and affection from your daughter
				
					L. C. Adams
				
				
			